Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-10, 12-25 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 16 fall within one of the statutory categories?  

Claims 1 and 16 are a method and system, and as such fall within one of the statutory categories. 

STEP 2A (PRONG 1): Are claims directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1 ad 16 are directed to mental processes. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 1 and the system of claim 16 contain a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. The claims merely seek to generate a route specification for navigating a robot from a current location in the environment to the mission destination in the environment. And route specification comprises series of route segments, and each route segment comprises a goal and a constraint region. A human can mentally plan a route for a robot to follow, and within the route series of segments can be planned such as move forward from point to A to point B, change speed and/or direction at point B and continue to point C etc. Furthermore a constraint region can be planned as robot to not exceed an upper or lower speed threshold, maintain a specific distance from a wall, fence, boundary etc.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. While the claim 1 recites “a data processing hardware”, and claim 16 recites “data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations”, this is generally linking the use of the judicial exception to a particular technological environment and the no element is recited that applies or uses the judicial exception in some other meaningful way. Therefore, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application: See 2106.04(d). Additionally, “receiving a navigation command to navigate a robot to a mission destination within an environment of the robot” is insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea: See 2106.05.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1 and 16  do not recite any specific limitation or combination of limitations that amount to significantly more than the judicial exception. “Receiving a navigation command at a data processing hardware” in claim 1 and “data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving a navigation command” in claim 16 is receiving or transmitting data over a network, hence is well-understood, routine, conventional (WURC) activity performed by a generic computer. See MPEP 2106.05(d)..
CONCLUSION
Thus, since claims 1 and 16 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 and 16 are directed towards non-statutory subject matter.

With respect to claim 2, the claim merely defines constrains region of one route segment to overlap one other constraint region of another route segment. This can be performed in human mind, hence is also an abstract idea.
Claim 17 recites same limitations as of claim 2, hence is also directed towards an abstract idea.

With respect to claim 3, the claim merely defines constraint region to encompass goal region of multiple overlapping route segments. This is an abstract idea and cannot be considered significantly more. For example, A speed limit constraint defined mentally for entire path encompasses multiple segments.
Claim 18 recites same limitations as of claim 2, hence is also directed towards an abstract idea.

With respect to claim 4, the claim further limits goal region. A any shape can be determined in a human mind, hence is it a mental process and directed towards an abstract idea.
Claim 19 recites same limitations as of claim 4, hence is also directed towards an abstract idea.

With respect to claim 5, the claim further limits goal region by defining an area for center of robot to enter. This is still a mental process and directed towards an abstract idea, and cannot be considered a practical application.
Claim 20 recites same limitations as of claim 5, hence is also directed towards an abstract idea.

With respect to claim 6, goal costs, velocity bounds, position costs, position constraints, velocity costs, yaw constraints, or mobility parameters can be though in human mind e.g. min/max velocity limits, velocity cost in terms of time, sideways slip i.e. yaw limits etc. Therefore this is still a mental process and cannot be considered a practical application or significantly more.
Claim 21 recites same limitations as of claim 6, hence is also directed towards an abstract idea.

With respect to claim 7, the claim further limits mobility parameters by categorizing surface, a human can categorize a surface as dry, wet, slippery etc. Hence it is a mental process and directed towards an abstract idea and cannot be considered significantly more.
Claim 22 recites same limitations as of claim 7, hence is also directed towards an abstract idea.

With respect to claim 8, the claim further limits categorization of surface. A human can look at a surface and categorize it as stairs or flat ground, furthermore a human can categorize stairs or flat ground for planning route of robot. Hence it is a mental process and directed towards an abstract idea and cannot be considered significantly more.
Claim 23 recites same limitations as of claim 8, hence is also directed towards an abstract idea.

With respect to claim 9, the claim further limits velocity bounds. These maximum and minimum velocity boundaries can be determined in human mind, and therefore it is a mental process and directed towards an abstract idea .
Claim 24 recites same limitations as of claim 9, hence is also directed towards an abstract idea.

With respect to claim 10, the claim further limits velocity bounds as a human can mentally determine/define angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds. Hence it is a mental process and directed towards an abstract idea.
Claim 25 recites same limitations as of claim 10, hence is also directed towards an abstract idea.

With respect to claim 11, the robot traverses each route segment in order to navigate to mission destination. This is a practical application, hence the claim is statutory.
Claim 26 recites same limitations as of claim 11, hence is also statutory.

With respect to claim 12, the claim merely defines a global constraint. A global constraint can be determined in human mind e.g. a maximum safe velocity limit for robot through the route. Therefore it is a mental process and directed towards an abstract idea.
Claim 27 recites same limitations as of claim 12, hence is also directed towards an abstract idea.
With respect to claim 13, the claim recites where the processing hardware resides. As the hardware has not been integrated into a practical application or significantly more than a judicial exception as stated in claim 1. Therefore the claim is still directed towards an abstract idea.
Claim 28 recites same limitations as of claim 13, hence is also directed towards an abstract idea.

With respect to claim 14, receiving the navigation command from a user device in communication with the data processing hardware is insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea. Furthermore, receiving a command from through a user device is merely receiving data and is well understood routine and conventional activity. See MPEP 2106.05(d).
Claim 29 recites same limitations as of claim 13, hence is also directed towards an abstract idea.

With respect to claim 15, the claim merely defines mission destination as goal region of last route segment. This is still a mental process as a human can mentally determine mission destination as goal region of last route segment.
Claim 30 recites same limitations as of claim 15, hence is also directed towards an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-30 are rejected under 35 USC 112(b) because:
	
“The corresponding route segment” in line 8 of claim 1 and in line 12 of claim 16 lack antecedent basis. 
Claims 2, 4-15 and 17, 19-30 are rejected as being dependent on rejected claims 1 and 16.

Claim 3 line 2 recites, “that overlaps the corresponding route segment”. It is unclear what “that overlaps the corresponding route segment” refers to. Is it constraint region recited in line 1, or is it goal region of a route segment?
Claim 18 recites same limitation as of claim 3, hence is also rejected under same basis.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11, 12, 14, 15-18, 20, 21, 26, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava (US 20160247404 hereinafter referred to as Sri).
For claim 1, Sri teaches: A method comprising:
receiving, at data processing hardware, a navigation command to navigate a robot to a mission destination within an environment of the robot ([0021], disclosing UAV platform 230 may receive, from user device 210, a request for a mission that includes travelling along a flight path from an origination location to a destination location);

generating, by the data processing hardware, a route specification for navigating the robot from a current location in the environment to the mission destination in the environment, the route specification comprising a series of route segments ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment), each route segment in the series of route segments comprising:

a goal region for the corresponding route segment ([0039], disclosing UAV platform 230 may calculate the flight path from the origination location to the destination location based on aviation information. [0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. Therefore goal region of a route segment is destination location or where UAV stops for recharging or refueling);

a constraint region encompassing the goal region, the constraint region establishing boundaries for the robot to remain within while traversing toward the goal region ([0019], disclosing determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements. As optimal path is entire path between origin location and destination location, all the route segments in between are determined based on constraints as well. Fuel requirements are boundaries that robot remains within throughout the route segments. Furthermore, [0022] disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g. particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting flight paths to keep UAVs to particular altitudes, particular geographical locations, particular geo-fencing, etc. is also a constraint region); and

an initial path for the robot to follow while traversing the corresponding route segment (Abstract, disclosing device generates flight path instructions for the flight path and mission instructions for the mission operations, and provides the flight path/mission instructions to the identified UAVs to permit the identified UAVs to travel from the first location to the second location, via the flight path, and to perform the mission operations at the second location. Flight path instructions have initial path for UAVs i.e. robot to follow. Figure 4 step 410, disclosing calculating a flight path from first location to a second location. Steps 420, 425 and 430 disclosing, identifying UAVs to perform a mission, generating mission instructions and providing flight path to identified UAVs i.e., an initial path for the robot to follow).
Claim 16 recites same limitations as of claim 1, hence is also rejected under same basis. Sri also teaches: memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0028] and figure 3, disclosing device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface. [0029], disclosing Memory 330 may include a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, an optical memory, etc.) that stores information and/or instructions for use by processor 320), as recited in claim 16.

For claim 2, Sri teaches: The method of claim 1, wherein the constraint region of each route segment in the series of route segments overlaps at least one other constraint region of another route segment in the series of route segments ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting the flight paths to particular altitudes, particular geographical locations, particular geo-fencing, etc. . [0019], disclosing determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements. As optimal path is entire path between origin location and destination location, all the route segments in between are determined based on constraints as well. Fuel requirements is one constraint region that robot has to adhere to throughout the route segments. And limiting the flight to particular altitudes and obstacle avoidance are other constraint regions that fuel requirements overlap. For example when an obstacle is avoided, obstacle avoidance constraint region is active, and at the same time fuel requirement constraint and altitude limit constraint is also active, hence overlap).
Claim 17 recites same limitations as of claim 2, hence is also rejected under same basis.

For claim 3, Sri teaches: The method of claim 1, wherein the constraint region encompassing the goal region for the corresponding route segment also encompasses the goal region associated with a previous route segment in the series of route segments that overlaps the corresponding route segment ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting the flight paths to particular altitudes, particular geographical locations, particular geo-fencing, etc.).
Claim 18 recites same limitations as of claim 3, hence is also rejected under same basis.

For claim 5, Sri teaches: The method of claim 1, wherein each goal region represents an area that a center point of the robot enters while traversing the route segment ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Figure 1A and [0009], disclosing robot to perform a mission at location B. [0001], disclosing UAVs may be used for a growing number of civilian applications, such as police surveillance, firefighting, security work (e.g., surveillance of pipelines), surveillance of farms, commercial purposes, etc. Center of UAV will necessarily be inside goal region to recharge, refuel, firefighting, surveillance etc.).
Claim 20 recites same limitations as of claim 5, hence is also rejected under same basis.

For claim 6, Sri teaches: The method of claim 1, wherein each route segment further comprises at least one of goal costs, velocity bounds, position costs, position constraints (0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes). Limiting UAV to particular altitude is position constraint), velocity costs, yaw constraints, or mobility parameters.
Claim 21 recites same limitations as of claim 6, hence is also rejected under same basis.

For claim 11, Sri teaches: The method of claim 1, wherein the robot sequentially traverses each route segment in the series of route segments by passing through each respective goal region while navigating to the mission destination in the environment ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. UAV has to sequentially traverse through each route segment and its respective goal region while navigating to destination point).
Claim 26 recites same limitations as of claim 11, hence is also rejected under same basis.

For claim 12, Sri teaches: The method of claim 1, wherein the route specification comprises at least one global constraint configured to constrain the robot while traversing each route segment (0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting the flight paths to particular altitudes, particular geographical locations, particular geo-fencing, etc.)
Claim 27 recites same limitations as of claim 12, hence is also rejected under same basis.

For claim 14, Sri teaches: The method of claim 1, wherein receiving the navigation command comprises receiving the navigation command from a user device in communication with the data processing hardware (0021], disclosing UAV platform 230 may receive, from user device 210, a request for a mission that includes travelling along a flight path from an origination location to a destination location).
Claim 29 recites same limitations as of claim 14, hence is also rejected under same basis.

For claim 15, Sri teaches: The method of claim 1, wherein the goal region for the last route segment in the series of route segments encompasses the mission destination ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. [0009], disclosing user A wants to fly multiple UAVs, selected from a pool or group of UAVs, from location A to a destination location (e.g., location B) in order to perform a mission at location B. Location B is goal region of last route segment).
Claim 30 recites same limitations as of claim 15, hence is also rejected under same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Bodin (US 20060167622).

For claim 4, Sri teaches: The method of claim 1, wherein goal region comprises a convex shape (figure 1A and [0009], disclosing destination location i.e. goal region as a convex shape).

Although Sri teaches of goal region as convex shape, Sri does not explicitly teach other goal regions i.e. waypoints to be convex shape. Therefore, Sri does not teach each goal region to be convex shape.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to define each goal region as a convex shape to keep navigation policies consistent.

Or in the alternative, Bodin teaches each goal region to be convex shape ([0223] and figure 26], disclosing UAVs fly a circular orbit with radius R around waypoint (210). The orbital pattern positions are equally spaced around the orbit, separated by angles of approximately 72 degrees.  The pattern distance between pattern positions may be measured along the orbital flight path (264) between orbital positions and calculated as: d=2.pi.R/N, where R is the orbital radius of the orbital pattern, and N is the number of orbital pattern positions in the orbital pattern).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to keep a safe distance with other robots throughout entire path traversal.
Claim 19 recites same limitations  as of clam 4, hence is also rejected under same basis.
Claims 7, 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Hidai (US 20050066397).

For claim 7, Sri teaches: The method of claim 6, 

Hidai teaches: wherein the mobility parameters comprise a categorization of a surface within the corresponding route segment ([0066], disclosing embodiment defines the floor surface in terms of a plane where the robot apparatus walks, and defines the floor surface category in which the floor surface is categorized. Obviously, it may be preferable to categorize not only the floor surface, but also the other walking surfaces, for example, outdoor ground surfaces, lawn, stair surfaces, and the like where the robot apparatus can walk. An appropriate walking control mode may be selected).

Sri teaches of UAVs to navigate to a mission location to monitor it and perform surveillance ([0001], disclosing UAVs may be used for a growing number of civilian applications, such as police surveillance, firefighting, security work (e.g., surveillance of pipelines), surveillance of farms, commercial purposes, etc. [0038], disclosing a hostile location (e.g., a hostage location of a terrorist compound, a plane hijacking, etc.); a location of an accident (e.g., a building fire, a warehouse explosion, etc.)). Therefore Sri teaches of operating the UAVs in various environmental conditions.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to wherein the mobility parameters comprise a categorization of a surface within the corresponding route segment as taught by Hidai to select most appropriate navigation scheme for mission environment.
Claim 22 recites same limitation as of claim 7, hence is rejected under same basis.

For claim 8, modified Sri teaches: The method of claim 7, wherein the categorization comprises stairs or flat ground (as explained in claim 7, modified Sri teaches identification of stairs and ground).
Claim 23 recites same limitations as of claim 8, hence is rejected under same basis.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Venkatraman (US 20180061251 hereinafter referred to as Venk)

For claim 9, Sri teaches: The method of claim 6, 

Sri does not teach: wherein the velocity bounds comprise a minimum velocity for the robot while traversing the corresponding route segment and a maximum velocity for the robot while traversing the corresponding route segment.

Venk teaches wherein the velocity bounds comprise a minimum velocity for the robot while traversing the corresponding route segment and a maximum velocity for the robot while traversing the corresponding route segment ([0042], disclosing route planning for a flight of a UAV may use various information associated with the areas from the source to the destination of the flight. The information may include physical obstacles (such as tall buildings), permitted zones, hazards, prohibited areas, special permission requirements, height limits, and speed limits in different areas or zones. such information may collectively be referred to as navigation assistance data (NAD). NAD may also include information regarding speed limits in some areas. The speed limits may include a maximum speed limit and/or a minimum speed limit. In some embodiments, the speed limits may be different at different heights).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to wherein the velocity bounds comprise a minimum velocity for the robot while traversing the corresponding route segment and a maximum velocity for the robot while traversing the corresponding route segment as taught by Venk to efficiently plan a route according to area to be traversed.
Claim 24 recites same limitations as of claim 9, hence is rejected under same basis.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Venkatraman (US 20180061251 hereinafter referred to as Venk) and Liu (US 20160068267).

For claim 10, modified Sri teaches: The method of claim 9, 

Sri does not explicitly teach: wherein the velocity bounds comprise angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds.
Liu teaches wherein the velocity bounds comprise angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds ([0049], disclosing one or more operating rules may provide ranges, limits, values, and the like for one or more aspects of the state of the UAV (e.g., altitude, latitude, longitude, roll, pitch, yaw, translational velocity, angular velocity, translational acceleration, angular acceleration, etc.). [0004], disclosing flight mode may be associated with a set of operating rules for controlling the unmanned aerial vehicle. Each flight mode may provide different control schemes for operating the unmanned aerial vehicle, such as different obstacle avoidance strategies, thereby enhancing adaptability, safety, and ease of use).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Sri to wherein the velocity bounds comprise angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds as taught by Liu to thereby enhancing adaptability, safety, and ease of the invention.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Liu (US 20160068267).

For claim 13, Sri teaches: The method of claim 1, 

Sri does not explicitly teach: wherein the data processing hardware resides on the robot.

Liu teaches wherein the data processing hardware resides on the robot (Abstract, disclosing system comprises one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors. The one or more processors can be individually or collectively configured to: determine, based on the sensor data, an environment type for the environment; select a flight mode from a plurality of different flight modes based on the environment type, wherein each of the plurality of different flight mode is associated with a different set of operating rules for the unmanned aerial vehicle; and cause the unmanned aerial vehicle to operate within the environment while conforming to the set of operating rules of the selected flight mode. [0040], disclosing flight mode can be determined automatically, e.g., based on environmental data collected by one or more sensors carried by the UAV. Advantageously, the embodiments described herein can be used to automatically and dynamically optimize the operating rules for the UAV by selecting an appropriate flight mode based on the current environmental context, thereby enhancing the safety, user convenience, and adaptability of the UAV).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to wherein the data processing hardware resides on the robot as taught by Liu to enhance safety, user convenience and adaptability of the invention.
Claim 28 recites same limitations as of claim 13, hence is also rejected under same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469.295.9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664